Allowable Subject Matter
Claims 1-3, 6, 7, 9, 10, 12, and 14-16 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, as amended and filed on March 11, 2021, is the only independent claim. In the Non-Final Detailed Action mailed December 14, 2020, the examiner noted in the “Response to Arguments” section that combining claim 1 with claim 11 would seem to be sufficiently narrow.” Claim 1 as currently amended now incorporates both claims 8 and 11. The section in claim 1 that defined what the first solenoid comprised was removed from claim 1 and added as new claim 16. The section that defined the rack and pinion mechanism driven by the first solenoid was also removed from claim 1 and added as new claim 15. Even though the rack and pinion mechanism was removed from independent claim 1, the claim is still in condition for allowance. 
Does anyone teach the limitation in claim 1 of the instant application that recites: “wherein the friction force provision means comprises a friction actuator including a first solenoid which comprises a movable iron core configured to move linearly”? 
Matsuura (JP 2004322808A) teaches a friction force provision means, but not using a first solenoid. Matsuura teaches an overall device that is similar to the instant application is overall effect, but not entirely the same in the means to reach that effect. Matsuura teaches a device that increases friction on a steering shaft by using a motor to increase the friction on the shaft. Matsuura also teaches stoppers to limit the rotation of the shaft, but the stoppers are not movable, nor on a “hinge mechanism” as taught in claim 1 of the instant application. 

Sanders (WO 2007/038528 A1) in Fig. 12 taught an adjustable friction clamp, and in Figures 17 and 18 taught stoppers that limited the rotation of the steering column. Yet Sanders did not teach any of this in relation to a solenoid, or even a motor. 
Noh Tae Bong (KR20080088075A) teaches in Figures 2C and 2D an actuator driven stop for a steering column. Yet Pyo does not teach that the actuator is a solenoid, nor is the stop a friction device, rather the device inserts a peg into gear teeth preventing the rotation of the gear. 
Kim (KR20180018125A) teaches in Fig. 2 a solenoid that acts to provide friction on a steering column. This could be used to meet the quoted limitation above. But if that argument was made, what art would be used to teach the “second solenoid” in last sections of claim 1 of the instant application? In the Non-Final Detailed Action mailed December 14, 2020, Kim was used to teach this second solenoid, but with the rack and pinion mechanism removed from claim 1, the teaching of Shin is no longer appropriate. The teaching of Kim would be appropriate, but that would leave the section regarding the “second solenoid” without a reference that taught this limitation. 
Furthermore, the teaching in claim 1 of the instant application that the second solenoid drives a “hinge structure” that changes the location of the stoppers is novel. It is possible to find art, such as Matsuura and Sanders that teach stoppers. It is possible to find art that teaches four bar linkages, and four bar linkages driven by some kind of 
Therefore, claim 1 as filed on March 11, 2021 is not taught by the prior art of record, alone or in combination. The claim is therefore allowable. Since all the other pending claims are dependent on claim 1, all dependent claims are allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665